DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, of U.S. Patent No. 11,109,818. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 11, of U.S. patent No. 11,109,818 which encompasses the same metes, bounds and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 27, 33, of U.S. Patent No. 10,667,764. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 27, 33, of U.S. patent No. 10,667,764 which encompasses the same metes, bounds and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer (US 2019/0130730) in view of King et al. (US 2016/0078747).
 Regarding claims 1, 9, Boyer discloses a system for managing patient alarms (page 2, [0024]), the system comprising: a server comprising a first hardware processor configured to execute first instructions (fig. 1) to: receive an alarm notification comprising a measured physiological parameter value for a patient (page 4, [0040]); determine a first clinician device to notify (page 4, [0040]); and transmit the alarm notification to the first clinician device (page 4, [0040]); and the first clinician device comprising a second hardware processor configured to execute second instructions (fig. 1) to: receive, from the server, the alarm notification; and cause presentation, in a display of the first clinician device, of a first user interface  (fig. 1-fig. 2; page 3, [0033]; page 6, [0070]) comprising: (i) a visual representation (display) of an alarm corresponding to the alarm notification (page 6, [0070]), (ii) the measured physiological parameter value (page 4, [0040]), (iii) at least one of a patient identifier or a room identifier associated with the patient (relevant patient information in page 1, [0004]). 
  Boyer discloses all the limitations set forth above but fails to explicitly disclose (iv) a first option to accept the alarm, and (v) a second option to reject the alarm, wherein user selection of the first option for accepting the alarm causes the first clinician device to transmit an indication of an acceptance of the alarm to the server, and wherein user selection of the second option for rejecting the alarm causes the first clinician device to transmit an indication of a rejection of the alarm to the server.
 However, King discloses (iv) a first option to accept the alarm, and (v) a second option to reject the alarm (page 8, [0073]), wherein user selection of the first option for accepting the alarm causes the first clinician device to transmit an indication of an acceptance of the alarm to the server (page 8, [0077]), and wherein user selection of the second option for rejecting the alarm causes the first clinician device to transmit an indication of a rejection of the alarm to the server (page 9, [0079, 0083]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of King within the system of Boyer in order to acknowledge of alarms, messages and notifications thereby improving patient heath for the safety purposes.
 Regarding claims 2, 10, Boyer and King disclose all the limitations set forth in claim 1 and King further discloses  wherein the first hardware processor of the server is configured to execute further instructions to: receive, from the first clinician device, the indication of the rejection of the alarm; identify a second clinician device to notify; and transmit the alarm notification to the second clinician device (fig. 1-fig. 2; page 8, [0077-0080]).
 Regarding claims 3, 11, Boyer discloses wherein the first hardware processor of the server is configured to execute further instructions to: determine that, after a period of time, a response to the alarm has not be received from the first clinician device; identify a second clinician device to notify; and transmit the alarm notification to the second clinician device (fig. 1-fig. 2; page 4, [0039-0040]).
 Regarding claims 4, 12, Boyer and King disclose all the limitations set forth in claim 1 and King further discloses wherein the visual representation of the alarm at least includes a textual description of a physiological parameter corresponding to the physiological parameter value (page 4, [0036]).
 Regarding claims 5, 13, Boyer discloses wherein the server receives the alarm notification from a patient monitoring device (page 1, [0004]).
 Regarding claims 6, 14, Boyer discloses wherein the first hardware processor of the server is configured to execute further instructions to: receive, from an electronic medical records (EMR) system, patient data for the patient; and transmit the patient data to the first clinician device, wherein the second hardware processor of the first clinician device is configured to execute further instructions to: cause presentation, in the display of the first clinician device, of a second user interface comprising the patient data (fig. 1-fig. 2; page 3, [0032-0034]).
 Regarding claims 7, 15, Boyer discloses wherein the patient data comprises at least one of: patient allergy data, patient conditions data, patient medication data, patient medical history data, medical records data, lab data, x-rays data, or blood work data (page 3, [0032]).
 Regarding claim 8, Boyer discloses wherein the first clinician device comprises a mobile computing device (fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rodgers (US 2008/0015903) discloses methods………..facility.
Villa-Real (US 2014/0162598) discloses customer-controlled….functions.
Al-Ali (US 2014/0194711) discloses patient…..state.
Kiani (US 2012/0265039) discloses patient……..microcirculation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
October 20, 2022

                                                                                  /DANIEL PREVIL/                                                                                  Primary Examiner, Art Unit 2684